per curiam:
El 8 de junio de 1999, la Oficina del Procu-rador General (en adelante Procurador) presentó ante este Tribunal un informe sobre la conducta profesional de los Ledos. Juan A. Barlucea Cordovés y Manfredo E. Lespier García (en adelante abogados querellados), en su desem-peño como representantes legales de la Sra. María I. Rivera Piñeiro.
Examinada la querella instada por el Procurador y las contestaciones sometidas por los abogados querellados, de-signamos al Hon. Agustín Mangual Hernández, Comisio-nado Especial (en adelante Comisionado), para que cele-brase la vista y rindiera su informe.
El 11 de mayo de 2001, luego de celebrada la vista, el Comisionado emitió su informe. El 18 de junio de 2001, el Procurador presentó una “Moción en torno al Informe del Comisionado Especial”, mediante la cual objetó varias de-terminaciones de hecho del Informe del Comisionado.
*287Con el beneficio del Informe del Comisionado Especial y los demás documentos que obran en el expediente, resolvemos.
I-H
El 22 de noviembre de 1993, la Sra. María de los Ánge-les Rivera Piñeiro contrató los servicios de los abogados querellados para que la orientaran y le tramitaran una participación en la herencia dejada por su difunto esposo Francisco López Sánchez. El fenecido estuvo casado en se-gundas nupcias con la señora Rivera Piñeiro. Su primer matrimonio fue con la Sra. Evagenlina Ruiz Cortés, con la cual procreó tres (3) hijos de nombres: Juan Ramón, Federico y Teresa, todos de apellidos López Ruiz.
La señora Rivera Piñeiro interesaba que los abogados querellados negociaran con la primera esposa de su difunto esposo y los tres (3) hijos habidos durante el matrimonio para que no instaran una acción judicial en su contra sobre división de herencia.
El pacto de honorarios entre dichos abogados y la se-ñora Rivera Piñeiro fue uno verbal. Según el Informe del Comisionado, ésta les pagaría el quince por ciento (15%) de la totalidad del valor de los bienes que se le adjudicaran al dividirse la herencia. Los abogados querellados también le exigieron un adelanto de dos mil dólares ($2,000) para cu-brir los gastos de todas las gestiones pertinentes al caso. De esta suma, la señora Rivera Piñeiro pagó al contratar-los la cantidad de trescientos dólares ($300). Además, les entregó un expediente con varios documentos.
Así las cosas, el 3 de marzo de 1995, la señora Rivera Piñeiro recibió de parte de los abogados querellados copia de una demanda que fuera instada en su contra el 27 de febrero de 1995 en el Tribunal de Primera Instancia, Sala Superior de Bayamón, por la primera esposa del fenecido Francisco López Sánchez, Evangelina Ruiz Cortés, y la su-*288cesión de éste en la cual solicitaban la división de herencia. Surge del Informe del Comisionado que, al momento de presentarse la demanda, los abogados querellados no ha-bían hecho gestión alguna en los tribunales para cumplir con su deber profesional para con la señora Rivera Piñeiro. Además, se señaló, que no fue sino hasta el 30 de junio de 1995, y luego de haber solicitado una prórroga, que éstos contestaron la demanda. (1)
Luego de varios trámites procesales ante el foro de ins-tancia, el caso culminó en una sentencia por estipulación el 2 de marzo de 1998.(2)
Así las cosas, el 31 de agosto de 1998, los abogados que-rellados, mediante comunicación escrita, le informaron a la señora Rivera Piñeiro que la suma recibida en concepto de su participación en la partición de la herencia ascendía a ciento noventa y un mil trescientos veinte dólares ($191,320), y que a la luz de lo pactado, ella les debía la cantidad total de veintiocho mil seiscientos noventa y ocho dólares ($28,698) de los cuales ya había abonado diez mil *289dólares ($10,000). En los ciento noventa y un mil trescien-tos veinte dólares ($191,320) los abogados querellados in-cluyeron la suma de noventa y cuatro mil dólares ($94,000) correspondiente al seguro que le dejó el fenecido a la se-ñora Rivera Piñeiro y que le fue entregada por la Compa-ñía Travelers el 17 de marzo de 1993, es decir, antes de que la señora Rivera Piñeiro contratara los servicios de los abo-gados querellados.
La señora Rivera Piñeiro entendió que la cantidad co-brada era una excesiva e irrazonable y solicitó a los aboga-dos querellados un desglose de los veintiocho mil seiscien-tos noventa y ocho dólares ($28,698). También, entendió que dentro del cómputo se habían incluido otras partidas que no pertenecían a la división de la herencia.
Posteriormente, el 15 de diciembre de 1998, la señora Rivera Piñeiro presentó la queja que dio origen a los he-chos aquí relatados y que hoy nos ocupan. Cabe señalar que ésta indicó que al momento de presentar la queja, los abogados querellados aún no le habían informado el des-glose de la factura que había que cobrar. Finalmente, se-ñaló que, a pesar de no haber finalizado el caso de parti-ción de herencia, éstos le entregaron el expediente sin haber renunciado a la representación legal.
En vista de lo anterior, en noviembre de 1998, el Ledo. Hernán Cintrón Cruz se hizo cargo de la representación de la señora Rivera Piñeiro. Surge del Informe del Comisio-nado que éste trató de llegar a un acuerdo con uno de los abogados querellados, licenciado Lespier García, y conven-cerlo de que los diez mil trescientos dólares ($10,300) que ya había recibido de la señora Rivera Piñeiro era una can-tidad razonable por el servicio brindado. Sin embargo, el licenciado Lespier García rechazó la propuesta. (3)
Finalmente, también surge del Informe del Comisio-*290nado que el licenciado Barlucea Cordovés, al testificar en la vista, hizo constar que de los mencionados diez mil dó-lares ($10,000) pagados por la señora Rivera Piñeiro, el licenciado Lespier García le entregó la suma de dos mil ($2,000). Declaró que se daba por satisfecho con dicha can-tidad y que no tenía ulterior interés en reclamar honora-rios adicionales contra ésta.
f-H HH
 Los cánones del Código de Ética Profesional cons-tituye los principios éticos en virtud de los cuales la clase togada debe guiar su conducta profesional. Ramírez, Segal & Látimer v. Rojo Rigual, 123 D.P.R. 161, 171 (1989).
Es conforme a estos principios que nos corresponde eva-luar la conducta profesional del Ledo. Juan A. Barlucea Cordovés como representante legal de la señora Rivera Piñeiro. Veamos.
HH ¡ — <
Entre las determinaciones que hiciera el Comisionado salta a la vista que el licenciado Barlucea Cordovés le co-bró a la señora Rivera Piñeiro la suma de veintiocho mil seiscientos noventa y ocho dólares ($28,698) por los servi-cios profesionales prestados. Es decir, cobró el quince por ciento (15%) de los alegados ciento noventa y un mil tres-cientos veinte dólares ($191,320) recibidos por la señora Rivera Piñeiro en el caso de su participación de la partición de herencia. Cabe señalar, sin embargo, que en dicha cuan-tía se incluyó la suma de noventa y cuatro mil dólares ($94,000) que en concepto de una póliza de seguros había recibido la señora Rivera Piñeiro. Esta partida correspon-día a un seguro que su difunto esposo tenía con la Compa-ñía Travelers en el cual la había designado como beneficiaría. El 17 de marzo de 1993, la Compañía Trave*291lers le envió un cheque por la suma de noventa y cuatro mil dólares ($94,000), el cual fue recibido antes de que los abo-gados querellados asumieran la representación legal de la señora Rivera Piñeiro.
Reiteradamente hemos expresado que la cuantía que recibe un beneficiario de una póliza de seguro de vida, no forma parte de su caudal relicto. Méndez v. Morales, 142 D.P.R. 26, 39 (1996). Una vez muere el asegurado, el beneficiario adquiere un derecho propio y distinto de aquel perteneciente al tomador del seguro sobre el producto de la póliza. En esta etapa la reclamación del beneficiario es superior a la de cualquier otro con interés en esa suma de dinero. Pilot Life Ins. Co. v. Crespo Martínez, 136 D.P.R. 624, 636 (1994); Fernández Vda. de Alonso v. Cruz Batiz, 128 D.P.R. 493 (1991).
Sabido es que los miembros de la profesión legal tienen la ineludible obligación de “defender los intereses del cliente diligentemente”. (Énfasis suplido.) Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Es decir, “con un trato profesional caracterizado por la mayor capacidad, la más devota lealtad y la más completa [honestidad y] honradez” (Énfasis suplido.) In re Acosta Grubb, 119 D.P.R. 595, 602 (1987). Véanse, también: In re Arana Arana, 112 D.P.R. 838, 843 (1982); In re Cardona Vázquez, 108 D.P.R. 6, 18 (1978).
De otra parte, el deber de sinceridad y honradez que impone el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, es erga omnes, lo que incluye no utilizar medios incompatibles con la verdad en la relación del abogado con sus representados. In re Irizarry, González, 151 D.P.R. 916 (2000).
De lo anterior se desprende con meridiana claridad que el desempeño profesional del licenciado Barlucea Cordovés dista mucho de ser adecuado, responsable y efectivo, es decir, su conducta violó el Canon 18 del Código de Ética *292Profesional, supra. No tan sólo fue negligente al incluir como partida para el cómputo de sus honorarios de abo-gado la suma de los noventa y cuatro mil dólares ($94,000) antes mencionada que correspondía al seguro de vida, sino que fue deshonesto al pretender cobrar sus honorarios so-bre dicha partida a pesar de que ésta no formaba parte de la herencia y había sido recibida por la señora Rivera Pi-ñeiro antes de que éste asumiera la representación legal.
En consecuencia, concluimos que a la luz de estas cir-cunstancias, la conducta del licenciado Barlucea Cordovés además de no caracterizarse por ser una que refleja cono-cimiento cabal de las normas legales, no fue una sincera y honesta. Véanse: Cánones 18 y 35 del Código de Ética Profesional, supra; In re Irizarry, González, supra. Tampoco desplegó la responsabilidad, la diligencia y la eficacia que exigía ostentar la representación legal de la señora Rivera Piñeiro. Véase Canon 18 del Código de Ética Profesional, supra. Es de notar que ésta contrató sus servicios el 22 de noviembre de 1993, sin embargo, no fue hasta luego de la presentación de la demanda de división de herencia por los otros coherederos, el 27 de febrero de 1995, que éste co-menzó a realizar alguna gestión en torno al caso de parti-ción de herencia.
IV
El contrato de servicios profesionales de un abogado, como norma general, puede ser catalogado como uno de arrendamiento de servicios. Art. 1473 del Código Civil, 31 L.P.R.A. see. 4111. Véase, además, Ramírez, Segal & Látimer v. Rojo Rigual, supra, pág. 172. También puede ser considerado como una variante del contrato de arrendamiento. A estos efectos véanse: Art. 1434 del Código Civil, 31 L.P.R.A. see. 4013; Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545, 552 (1992). Sin embargo, resulta importante destacar que el contrato de servicios *293profesionales de abogado, distinto a cualquier otro conve-nio de arrendamientos de servicios, responde a las “inexo-rables exigencias éticas, muy particulares de [nuestra] profesión”. (Enfasis suplido.) Nassar Rizek v. Hernández, 123 D.P.R. 360, 369 (1989). Es por ello que se considera como de naturaleza sui géneris. Nassar Rizek v. Hernández, supra.
El Canon 24 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, identifica los factores que se deben tomar en consideración al momento de fijar los honorarios de abogado. Entre éstas se encuentran la naturaleza de la gestión, la novedad y la dificultad del asunto que ha de resolver, la habilidad y el conocimiento necesarios para conducir el caso adecuadamente, el tiempo y el trabajo requeridos, los honorarios que se acostumbran a cobrar por servicios similares, la cuantía involucrada, la contingencia o certeza de la compensación y la naturaleza de la gestión profesional, entre otros.
Así pues, al iniciar su gestión profesional, todo abogado debe tener en mente la advertencia de que “[e]s deseable que se llegue a un acuerdo sobre los honorarios a ser cobrados por el abogado al inicio de la relación profesional y que dicho acuerdo sea reducido a escrito”. Canon 24 del Código de Ética Profesional, supra. Precisamente, para evitar problemas como el que hoy enfrentamos, las controversias con los clientes sobre la compensación por servicios prestados, es que hemos enfatizado la deseabilidad de que el acuerdo sea por escrito. In re Castro Mesa et al., 131 D.P.R. 1037 (1992); Ramírez, Segal & Látimer v. Rojo Rigual, supra, pág. 171.
Ciertamente lo anterior no significa que los contratos verbales están prohibidos o no sean válidos, “ni que un contrato de honorarios ambiguo no sea válido y susceptible de interpretación”. Ramírez, Segal & Látimer v. Rojo Rigual, supra, pág. 172. Sin embargo, éstos tienen mayores riesgos de crear malentendidos, cuando tanto el cliente *294como el abogado nieguen lo pactado o lo alteren. Véase lo discutido en Nasar Rizek v. Hernández, supra, págs. 372-373.
De otra parte, en casos como el que nos ocupa, donde se pactan honorarios contingentes, el abogado o abogada tiene la ineludible obligación de explicar al cliente las consecuencias de este tipo de pacto. Canon 24 del Código de Ética Profesional, supra. Véanse: Pérez v. Col. Cirujanos Dentistas de P.R., supra, pág. 554; Ramírez, Segal & Látimer v. Rojo Rigual, supra, pág. 171. Sólo si el cliente así lo desea, luego de entender las consecuencias, es que deben pactarse los honorarios contingentes, siempre teniendo en cuenta que éstos deben ser beneficiosos para el cliente. In re Concepción Peña, 154 D.P.R. 501 (2001).
No cabe duda que las discrepancias de cobro en este caso se hubiesen minimizado si el acuerdo de honorarios se hubiese plasmado en un escrito “libre de ambigüedades y con óptima claridad en sus términos, consignando las con-tingencias previsibles que pudieran surgir durante el transcurso del pleito”. Véase Colón v. All Amer. Life & Cas. Co., 110 D.P.R. 772, 774 (1981).
De otra parte, no existe excusa alguna para que el que-rellado Barlucea Cordovés pretendiera cobrar honorarios contingentes sobre la cuantía recibida por su cliente en concepto de los beneficios de una póliza de seguros, que para agravar la situación, fue recibida antes de que se con-trataran sus servicios.
A tenor de lo antes expuesto, surge con meridiana clari-dad que el Ledo. Juan A. Barlucea Cordovés violó los Cánones 18, 35 y 24 del Código de Ética Profesional, supra. Advertimos que el hecho de que este abogado se dio por satisfecho con la cantidad de dos mil dólares ($2000) que cobró de lo adelantado por la señora Rivera Piñeiro y que manifestó no tener ulterior interés en cobrar el resto de los veintiocho mil seiscientos noventa y ocho dólares ($28,698), bajo ninguna circunstancia lo exime de *295responsabilidad. Sin embargo, podemos considerar dicho gesto como un atenuante.
V
Tomando en consideración todo lo anterior, suspende-mos inmediatamente al Ledo. Juan A. Barlucea Cordovés del ejercicio de la profesión de abogado por el término de un (1) mes y hasta que otra cosa disponga este Tribunal. Se le apercibe que de incurrir en violaciones similares en el fu-turo seremos más severos en la imposición de sanciones disciplinarias. El Alguacil de este Tribunal deberá incau-tarse del sello y de la obra notarial del abogado suspen-dido, debiendo entregarla a la Directora de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe a este Tribunal. Se le impone al querellado Barlucea Cordovés el deber de notificar a todos sus clientes de su presente inhabilidad de seguir representándolos, les devuelva cualesquiera honorarios recibidos por trabajos no realizados e informe oportunamente de su suspensión a los distintos foros judiciales y administrativos del País. Final-mente, deberá certificarnos en treinta (30) días a partir de la notificación de esta Opinión “per curiam’ el cumpli-miento de estos deberes, notificando también al Procurador General.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rebollo López y Rivera Pérez limitarían la sanción a una severa amonestación. El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) Por otra parte, del Informe del Procurador y de los documentos que lo acom-pañan, surge que los Ledos. Juan A. Barlucea Cordovés y Manfredo E. Lespier Gar-cía (en adelante abogados querellados) alegaron que hicieron gestiones por la quere-llante desde el mismo momento en que asumieron su representación legal. Sin embargo, el Procurador General (en adelante Procurador) indicó que los documentos revelan que la actividad profesional y las horas facturadas comenzaron desde el 5 de mayo de 1995.
El Procurador también sostuvo que la representación legal de la ex esposa del difunto y su sucesión, Leda. Iris Marrero García, le suministró, vía fax, copia de tres (3) cartas dirigidas al licenciado Lespier García en las que ésta solicitaba reunirse con los abogados querellados con relación al caso de la herencia. Las cartas tienen fechas de 30 de noviembre de 1993, 18 de enero de 1994 y 23 de febrero de 1994. El contenido de esas cartas revela que la abogada hizo varios intentos de reunirse con los abogados hasta que el 27 de febrero de 1995, no tuvo más alternativa que pre-sentar la demanda sobre división de herencia.


(2) Según el Comisionado Especial (en adelante Comisionado), a esa fecha toda-vía no se había vendido una propiedad que era parte de la herencia que habría de dividirse. No se había resuelto una reclamación de deuda contributiva del Departa-mento de Hacienda contra el difunto Francisco López Sánchez. Tampoco se había liquidado la sociedad legal de gananciales que existía entre el difunto y su primera esposa, Evangelina Ruiz Cortés. Por último, no se habían cancelado dos (2) pagarés hipotecarios devueltos por la Cooperativa de Ahorro y Crédito de Arecibo, y que se le habían perdido a la sociedad legal de gananciales de López Sánchez con la querellante.


(3) Por haber fallecido el Ledo. Manfredo E. Lespier García el 9 de noviembre de 2000, la querella presentada en su contra se ha tomado académica. En vista de lo anterior, el 24 de agosto de 2001, este Tribunal, mediante resolución, ordenó su archivo.